FILED
                              FOR PUBLICATION                        JUL 19 2014

                                                                 MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                 U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JOSEPH RUDOLPH WOOD, III,                     No. 14-16310

             Plaintiff - Appellant,           D.C. No. 2:14-cv-01447-NVW-
                                              JFM
  v.

CHARLES L. RYAN, Director of the              OPINION
Arizona Department of Corrections; RON
CREDIO, Warden, ASPC-Eyman;
LANCE R. HETMER, Warden, ASPC-
Florence; UNKNOWN PARTIES, named
as: John Does - unknown ADC Personnel,
in their official capacities as Employees,
Contractors, and/or Agents of the Arizona
Department of Corrections,

             Defendants - Appellees.


                  Appeal from the United States District Court
                           for the District of Arizona
                    Neil V. Wake, District Judge, Presiding

                       Argued and Submitted July 18, 2014
                           San Francisco, California

Before: THOMAS, GOULD, and BYBEE, Circuit Judges.

                      Opinion by Judge Sidney R. Thomas

THOMAS, Circuit Judge:
      Joseph Wood (“Wood”) is scheduled to die by lethal injection on July 23,

2014. Wood seeks information from the Arizona Department of Corrections

(“Department”) regarding the method of his execution, which the Department has

not provided. Wood argues that, by withholding this information, the Department

has violated his First Amendment rights. He seeks a preliminary injunction

delaying his execution until he receives the information. The district court denied

Wood’s motion. Although we do not reach the ultimate merits of the case, we

conclude that Wood has presented serious questions going to the merits of his

claim, and that the balance of hardships tips sharply in his favor. We therefore

reverse the district court’s denial of the motion for a preliminary injunction.

                                           I

                                          A

      Wood was convicted and sentenced to death for the 1989 murders of his

estranged girlfriend, Debra Dietz, and her father, Eugene Dietz. His conviction

and sentence were affirmed on direct appeal by the Arizona Supreme Court. State

v. Wood, 881 P.2d 1158, 1177 (Ariz. 1994). The United States Supreme Court

denied Wood’s Petition for a Writ of Certiorari. Wood v. Arizona, 515 U.S. 1147

(1995). In 1996, Wood filed a state petition for post-conviction review. The state

post-conviction court and the Arizona Supreme Court denied relief. In 2002,


                                           2
Wood filed a second post-conviction relief petition. The state post-conviction

court and Arizona Supreme Court again denied relief. The federal district court

denied his petition for a writ of habeas corpus. We affirmed the denial of his

habeas petition. Wood v. Ryan, 693 F.3d 1104, 1122 (9th Cir. 2012).

      On April 22, 2014, the Arizona Attorney General filed a motion seeking a

Warrant of Execution. The Arizona Supreme Court granted the motion on May 28,

2014, setting Wood’s execution date for July 23, 2014.

      On April 22, the same day the State filed a motion seeking a warrant of

execution, its Attorney General’s office sent Wood’s attorney, Julie Hall, a letter

informing her that if the warrant was granted, the Department would use two

drugs—Midazolam and Hydromorphone—to execute Wood. The State also

indicated that if the Department could procure the drug Pentobarbital, it would

“provide notice of its intent to use that drug.”

      On April 30, the head of Arizona’s Federal Public Defender’s Capital

Habeas Unit, Dale Baich, sent the Department the first of four letters inquiring

about the method the Department would use to execute Wood. He asked first

about the two-drug protocol, inquiring about how the Department chose the

amounts to be used of both drugs, the name and manufacturer of both drugs, the

source of the drugs, and the credentials of those who would administer them. He


                                           3
requested similar information concerning the Pentobarbital protocol and also asked

how long the Department would plan to look for that drug.

      The Department responded on May 6, indicating that it would use the new

two-drug protocol on Wood if the warrant were granted, and that it had chosen the

amounts of both drugs based on declarations and sworn testimony in “the Ohio

Execution Protocol litigation.” It also indicated that the drugs would be

domestically obtained and FDA-approved, although it would not release other

identifying information, citing Arizona’s confidentiality law, Ariz. Rev. Stat. § 13-

757. It noted that the qualifications of the IV team had not changed since the

Department updated its protocol in 2012 to “include assurances of the” team’s

qualifications. Finally, the Department added that it will “continue to look for a

source of pentobarbital indefinitely.”

      Baich responded on May 9. He again requested the drug manufacturer

information, along with lot numbers and expiration dates for the two drugs. He

also asked for copies of the actual documents in the Ohio litigation upon which the

Department relied in devising its new protocol. Baich asked for clarification of the

Department's claims that it would use the new two-drug protocol, but also continue

to search for Pentobarbital. Finally, given the recent problematic execution in

Oklahoma and past criticism of the Department by the district court in Arizona,


                                          4
Baich asked for the qualifications of the medical professionals who would perform

the execution.

      Baich followed up on May 15, forecasting the current litigation and directing

the Department to preserve all electronically stored information and other

documentation that pertains to the questions Baich had asked. He sent a second

letter on that date, reiterating the questions from his previous letters and asking for

documents from the Department in a variety of areas pertaining to his questions.

      The Department responded on June 6, providing certain redacted records in

response to Baich's request. These records include redacted purchase orders,

invoices, and order confirmations for Midazolam and Hydromorphone. Although

information about the manufacturers and suppliers was redacted, the documents do

display the expiration dates of the Midazolam and Hydromorphone: September and

October 2015. The Department refused to answer Wood’s remaining requests and

also referred him again to the State’s execution protocol and the Ohio Execution

Protocol litigation. In a June 25, 2014 letter, the Department provided final

confirmation that Wood would be executed using the two-drug protocol, consisting

of Midazolam and Hydromorphone. Following this correspondence, Wood still

seeks: (1) the source(s), manufacturer(s), National Drug Codes (“NDCs”), and lot

numbers of the drugs the Department intends to use in his execution; (2) non-


                                           5
personally identifying information detailing the qualifications of the personnel the

Department will use in his execution; and (3) information and documents

explaining how the Department developed its current lethal-injection drug

protocol.

                                           B

      On June 26, 2014, Wood and five other capital prisoners (“Wood” or

“Plaintiffs”) filed a 42 U.S.C. § 1983 complaint in the District of Arizona, seeking

equitable, injunctive, and declaratory relief. In the complaint, the Plaintiffs argue

the Department has not provided sufficient information in response to requests by

the Federal Defender and alleges three counts: that by deliberately concealing

lethal injection information, the Department has violated Plaintiffs’ (1) First

Amendment right to petition the government for redress of grievances and (2) First

Amendment right to be informed about the manner in which Arizona implements

the death penalty; and (3) that Arizona’s protocol, developed without complying

with the Food, Drug and Cosmetics Act, violates the Supremacy Clause of Article

VI of the Constitution.

      On July 2, Wood filed a motion for a preliminary injunction or temporary

restraining order. Wood argued the district court should grant an injunction

preventing the Department from carrying out his execution until it provides him


                                           6
with the information he requests. In a July 10 order, the district court denied

Wood’s preliminary injunction motion. The court concluded that the

motion—founded on Wood’s second First Amendment claim—was unlikely to

succeed on the merits and that Wood had failed to present “serious questions”

going to the claim’s merits. See Developmental Servs. Network v. Douglas, 666
F.3d 540, 544 (9th Cir. 2011) (“Nevertheless, if a plaintiff fails to show that he has

some chance on the merits, that ends the matter.”). Wood filed a timely notice of

appeal on July 10. We have jurisdiction under 28 U.S.C. § 1292(a)(1).

                                            II

                                           A

      Wood appeals the district court’s denial of his preliminary injunction

motion. We review the “denial of a preliminary injunction for abuse of

discretion.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th

Cir. 2011).

      To obtain a preliminary injunction on his First Amendment claim, Wood

“must establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities

tips in his favor, and that an injunction is in the public interest.” Winter v. Natural

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). We also recognize a variation on


                                            7
the Winter test—the “serious questions” version—which requires the plaintiff to

demonstrate that “‘serious questions going to the merits were raised and the

balance of hardships tips sharply in the plaintiff’s favor.’” Towery v. Brewer, 672
F.3d 650, 657 (9th Cir. 2012) (quoting Alliance for the Wild Rockies, 632 F.3d at

1135). The plaintiff must still establish the other Winter factors as well. Id. “This

approach requires that the elements of the preliminary injunction test be balanced,

so that a stronger showing of one element may offset a weaker showing of

another.” Id. The “serious questions” version does not require a “separate and

independent analysis from the court’s assessment of [Wood’s] likelihood of

success on the merits.” Lopez v. Brewer, 680 F.3d 1068, 1073 (9th Cir. 2012).

There are special considerations in a capital case when a plaintiff requests a stay of

execution. “‘[F]iling an action that can proceed under § 1983 does not entitle the

complainant to an order staying an execution as a matter of course.’” Towery, 672
F.3d at 657 (quoting Hill v. McDonough, 547 U.S. 573, 583–84 (2006)). “Rather,

‘a stay of execution is an equitable remedy’ and ‘equity must be sensitive to the

State’s strong interest in enforcing its criminal judgments without undue

interference from the federal courts.’” Id. (quoting Hill, 547 U.S. at 584).

                                          B




                                           8
      The district court concluded that Wood was unlikely “to show that he has

some chance on the merits” of his First Amendment claim, and therefore denied

the motion. Developmental Servs. Network, 666 F.3d at 544. In the claim at issue,

Wood argues that the Department is violating his “First Amendment right of access

to execution-related governmental information.” To prevail at the preliminary

injunction stage, Wood1 must raise serious questions going to the merits of his First

Amendment claim: (1) that this case is actually the type of case to which our right

of access analysis properly applies; and (2) that the First Amendment right of

access attaches to the execution-related governmental information he seeks. Cal.

First Amendment Coal. v. Woodford, 299 F.3d 868, 873–77 (9th Cir. 2002). We

address each question in turn.

                                          1

      The Supreme Court has recognized “that the First Amendment guarantees

the public—and the press—a qualified right of access to governmental

      1
        Wood and his co-plaintiffs sue to enforce a public First Amendment right.
They may sue to enforce that right as individual citizens. Cf. Globe Newspaper
Co. v. Superior Court, 457 U.S. 596, 604 (1982) (stating that the First Amendment
protections in cases involving the right of access to governmental proceedings
ensures “that the individual citizen can effectively participate in and contribute to
our republican system of self-government” (emphasis added)); see also Pell v.
Procunier, 417 U.S. 817, 822 (1974) (“[A] prison inmate retains those First
Amendment rights that are not inconsistent with his status as a prisoner or with the
legitimate penological objectives of the corrections system.”).

                                          9
proceedings.” Cal. First Amendment Coal., 299 F.3d at 873. Underlying this right

“is the common understanding that ‘a major purpose of that Amendment was to

protect the free discussion of governmental affairs.’” Globe Newspaper Co., 457
U.S. at 604 (1982) (quoting Mills v. Alabama, 384 U.S. 214, 218 (1966)). This

protection ensures “that the individual citizen can effectively participate in and

contribute to our republican system of self-government.” Id. The Supreme Court

has recognized a qualified right of access to criminal trials, Richmond Newspapers,

Inc. v. Virginia, 448 U.S. 555, 579–80 (1980), the testimony of child victims of sex

offenses, Globe Newspaper Co., 457 U.S. at 603–11, voir dire, Press-Enterprise

Co. v. Superior Court, 464 U.S. 501, 505–11 (1984), and preliminary hearings,

Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 10–13 (1986) (“Press-

Enterprise II”).

      Applying the two-factor analysis described in Press-Enterprise II, we

recognized in California First Amendment Coalition “that the public enjoys a First

Amendment right to view executions from the moment the condemned is escorted

into the execution chamber, including those ‘initial procedures’ that are

inextricably intertwined with the process of putting the condemned inmate to

death.” 299 F.3d at 877. In acknowledging this right, we noted that “[t]o

determine whether lethal injection executions are fairly and humanely


                                          10
administered, or whether they ever can be, citizens must have reliable information

about the ‘initial procedures,’ which are invasive, possibly painful and may give

rise to serious complications.” Id. at 876 (emphasis added).

      Since Richmond Newspapers, Inc., we have recognized not just a right of

access to certain court proceedings, but also to documents related to those

proceedings in which we found a right of access. Oregonian Publ’g Co. v. United

States Dist. Court, 920 F.2d 1462, 1465 (9th Cir. 1990) (“Under the first

amendment, the press and the public have a presumed right of access to court

proceedings and documents.”).

      For example, in Oregonian Publishing Co., we recognized a qualified right

of access not just to “plea agreements,” but to “related documents.” Id. at

1465–66. The “related documents” in that case included the memorandum by the

defendant supporting his motion to seal the plea agreement and the district court’s

findings in support of its order to seal. Id. at 1463–64. In Seattle Times Co. v.

United States Dist. Court, 845 F.2d 1513, 1514–17 (9th Cir. 1988), we also

recognized a qualified right of access to pretrial release proceedings and related

documents, including financial affidavits filed in support of a motion for court-

appointed counsel and briefs filed regarding preliminary detention. Similarly, in

CBS, Inc. v. United States Dist. Court, 765 F.2d 823, 824-26 (9th Cir. 1985), we


                                          11
acknowledged a qualified right of access to post-trial documents, including a

motion to reduce a criminal sentence and the prosecution’s response. See also id.

at 825 (stating the “presumption that the public and the press have a right of access

to criminal proceedings and documents filed therein”). In Phoenix Newspapers,

Inc. v. United States Dist. Court, 156 F.3d 940, 946–49 (9th Cir. 1998), we

recognized a qualified right of access to transcripts of closed post-trial

proceedings. Finally, we recently acknowledged the First Amendment right of

access “to civil proceedings and associated records and documents.” Courthouse

News Serv. v. Planet, 750 F.3d 776, 786 (9th Cir. 2014).

      In short, the right to access to documents intrinsically associated with public

proceedings forms an important component of the Press-Enterprise II First

Amendment right of access. To be sure, the First Amendment does not generally

grant “a right of access to government information or sources of information

within the government’s control,” Houchins v. KQED, Inc., 438 U.S. 1, 15 (1978).

Relying on this general principle, Arizona argues that the information Wood seeks

cannot be subjected to the Press-Enterprise II right of access analysis. But this

straw man argument begs the question. The issue is not whether Press-Enterprise

II grants a generalized right of access to executive branch documents. It does not.

Rather, the question is whether, consistent with our precedents, the documents


                                           12
sought in this case are so intrinsically intertwined with a recognized right that

disclosure is required.

      In California Free Amendment Coalition, we recognized a right to view the

entire execution, including those initial procedures “inextricably intertwined” with

the process of putting an inmate to death. 299 F.3d at 877. And in that case, we

explicitly stated the focus and scope of that right: providing citizens with “reliable

information” about the execution’s initial procedures, “which are invasive,

possibly painful and may give rise to serious complications.” 299 F.3d at 876.

Here, like the memoranda, factual findings, affidavits, and transcripts recognized in

other cases, Wood seeks access to documents—information regarding the drugs

that will be used to execute him, the qualifications of the execution team, and the

documents and evidence the State relied on in adopting its new execution

protocol—that are related to, and arguably necessary for a full understanding of, a

proceeding in which we have already granted a qualified right of access. This

information is “inextricably intertwined” with the process of putting Wood to




                                          13
death. As a result, the Press-Enterprise II analysis applies as to the information

Wood seeks.2

                                           2

      Under the Press-Enterprise II First Amendment test, two “‘complementary

considerations’” inform the analysis: “(1) ‘whether the place and process have

historically been open to the press and general public[ ]’ and (2) ‘whether public

access plays a significant positive role in the functioning of the particular process




      2
         The dissent argues that our First Amendment right of access analysis only
applies to formally filed documents “that transcribe or memorialize official
proceedings.” But the proceeding at issue, an execution, is different than all of the
other proceedings in which we have recognized a qualified right of access.
Executions do not involve the same type of formal dockets or filed documents as
criminal trials, or pretrial and post-trial proceedings. Moreover, our holding in
California First Amendment Coalition recognized a right of access to executions
and clarified that the right seeks to give citizens “reliable information” about the
initial procedures involved in an execution, including the process of administering
lethal drugs. 299 F.3d at 876. The information Wood seeks is closely tied to the
underlying proceeding. And the informed citizenry we described is critical to the
successful functioning of the death penalty, unlike in a case like Jury Service
Resource Center v. Muniz. When the nonprofit organization in that case sought
access to jury pool records, the court explicitly acknowledged that the jury pool
selection process is removed from the public trial and that “public access plays no
significant role in the . . . function of collecting and winnowing names for jury
lists.” 134 P.3d 948, 954 (Or. 2006). Given the unique nature of an execution, and
keeping in mind the boundaries of our holding and reasoning in California First
Amendment Coalition, we apply Press-Enterprise II to the information Wood seeks
without announcing the expansive new rule the dissent describes.

                                          14
in question.’” Cal. First Amendment Coal., 299 F.3d at 875 (quoting Press-

Enterprise II, 478 U.S. at 8–9) (alteration in original).

                                            i

      Wood has at least raised serious questions about the historical openness

surrounding the information he seeks. Because Wood seeks materials inextricably

intertwined with the execution, our analysis focuses in part on the historic

openness of the execution itself. See, e.g., Oregonian Publ’g Co., 920 F.2d at

1465–66 (recognizing a right of access to plea agreements and “related documents”

by assessing the historical tradition of access to plea agreements alone); Seattle

Times Co., 845 F.2d at 1516–17 (recognizing a right of access to pretrial detention

proceedings “and documents filed therein” by analyzing the limited history of

formal and informal pretrial proceedings). As we noted in California First

Amendment Coalition, executions in both England and the United States have

historically been “open to all comers.” 299 F.3d at 875. Public executions were

historically “a fixture of American society,” taking place in the middle of the day

in “the public square.” John D. Bessler, Death in the Dark: Midnight Executions in

America 23 (1997). Even when executions were moved from the public square

into prisons, “states implemented procedures that ensured executions would remain

open to some public scrutiny.” Cal. First Amendment Coal., 299 F.3d at 875. As


                                           15
we noted in California First Amendment Coalition, “[e]very state authorizing the

death penalty currently requires that official witnesses be present at each

execution.” Id. at 875. Indeed, Arizona law explicitly requires the presence of “at

least twelve reputable citizens.” Ariz. Rev. Stat. § 13-758. In sum, the broad

tradition of a public right of access to executions is indisputable.

      Similarly, as Wood has demonstrated, important details about early methods

of executions were also public. For example, public accounts in some states

supplied information about both the types of ropes used in hangings and the

manufacturers who provided them.3 Public outcry over a reportedly botched

hanging in Arizona led to debate over methods of execution and the eventual

adoption in that state of the gas chamber. See Scott Christianson, The Last Gasp:

The Rise and Fall of the American Gas Chamber 100-01 (2010). Similarly, the

company that produced the cyanide used in Nevada’s gas chambers, California

Cyanide Company, publicly contracted with the state, and the identities of many of

      3
         See, e.g., Chris Woodyard, Enough Rope: The Hangman’s Rope in the
Press, Haunted Ohio (Jan. 19, 2013), http://hauntedohiobooks.com/news/enough-
rope-the-hangmans-rope-in-the-press/ (summarizing news reports describing the
types of ropes used in executions and the suppliers who produced them); see also,
e.g., John Brown, Hanged with Kentucky Rope, University of Kentucky Libraries,
http://nkaa.uky.edu/record.php?note_id=1625 (last visited Jul. 18, 2014)
(explaining that different ropes were submitted for use in the hanging of John
Brown, were displayed to the public before the execution, and the strongest and
most durable was selected).

                                           16
the officials who handled the chemical up until the point of execution were a

matter of public record. See id. at 76–79. Newspapers reported openly on gas

chambers, describing their size, cost, and makeup, and explained that Eaton Metal

Products Co., which delivered gas chambers to states like Arizona, had a “patent

on the death machine.”4 Furthermore, although the method was not used in

Arizona, public debate over the adoption of the electric chair in some states

revolved in part around the specific details of the type of electricity and equipment

used in the executions. See Stuart Banner, The Death Penalty: An American

History 178-85 (2002). Finally, in some states, like Florida, state law dictated that

the sheriff would serve as “deputy executioner” of the execution, providing a sense

not just of the identity but, just as importantly, the qualifications of the person

overseeing the execution. See Ken Driggs, A Current of Electricity Sufficient in

Intensity to Cause Immediate Death: A Pre-Furman History of Florida’s Electric

Chair, 22 Stetson L. Rev. 1169, 1179–84 & n.52 (1993).

      Wood also points to evidence that states have made details about their lethal

injection drug protocols available to the public. Indeed, following litigation, the



      4
       Eight States Now Are Using Gas Chambers for Executions, Sarasota
Herald Tribune, Jan. 2, 1955, at 17, available at http://news.google.com/
newspapers?nid=1755&dat=19550102&id=t-QhAAAAIBAJ&sjid=82QEAAAAI
BAJ&pg=2642,267124.

                                           17
State of Arizona released the manufacturer of the drug Pentobarbital, the drug’s

National Drug Code, the drug’s lot number, and its expiration date. Notice of

Disclosure, Schad v. Brewer, No. 2:13-cv-13-02001-ROS (D. Ariz. Oct. 5, 2013),

ECF No. 24. In response to a public records request, the state of Arkansas in 2013

released information about its lethal injection drugs, including the pharmaceutical

manufacturer and batch numbers. And in Texas, the Attorney General only

recently changed course and started keeping secret the source of its lethal injection

drugs.5 Similarly, Louisiana has only recently attempted to shield the identities of

suppliers of lethal injection drugs.6

      This evidence does not conclusively establish a historical tradition of public

access to the sources of lethal injection methods or the qualifications of

executioners. Nor does it show with certainty that all states have acted alike in

terms of making execution-related information public, or that states have always

been the primary guarantor of transparency. But such exhaustiveness is not



      5
        Greg Abbott, Keep Execution Drug Supplier Secret, Austin American-
Statesman, May 29, 2014, http://www.mystatesman.com/news/news/
greg-abbott-keep-execution-drug-supplier-secret/nf9bQ/?icmp=statesman_internall
ink_textlink.
      6
        Julia O’Donoghue, Make Louisiana Execution Drug Suppliers Secret, State
Prison Boss Asks Legislature, New Orleans Times-Picayune, May 14, 2014,
http://www.nola.com/politics/index.ssf/2014/05/louisiana_execution_drugs.html.

                                          18
required at the preliminary injunction stage. Instead, we ask only whether Wood

raises “serious questions” going to the merits. Towery, 672 F.3d at 657.

      Moreover, the first factor in the Press-Enterprise II test is not necessarily

dispositive. See Seattle Times Co., 845 F.2d at 1516 (noting that the “history and

[] prevalent use of informal procedures” in pretrial detention proceedings, in lieu of

an “unbroken history of public access,” “should not automatically foreclose a right

of access”); see also Phoenix Newspapers, 156 F.3d at 948 (noting that as to

post-trial transcript access, even if the history factor was “not dispositive,” the

second factor would be). Here, Wood has provided evidence that executions in

general have long been open to the public, and that information regarding the

methods of execution and the qualifications of the executioners have been open as

well. This evidence, at a minimum, raises “serious questions” as to the historical

right of access to the information Wood seeks.

                                            ii

      In recognizing a qualified right of access to viewing the entirety of

executions, we noted that “[i]ndependent public scrutiny . . . plays a significant

role in the proper functioning of capital punishment.” Cal. First Amendment Coal.,
299 F.3d at 876. The Supreme Court has stated that no rigid standard for

appropriate methods of execution exists and that, in the Eighth Amendment


                                           19
context, the Court must determine what type of execution constitutes cruel and

unusual punishment “from the evolving standards of decency that mark the

progress of a maturing society.” Trop v. Dulles, 356 U.S. 86, 101 (1958). As a

result, “[a]n informed public debate is critical in determining” whether a specific

execution method comports with this country’s “evolving standards of decency.”

Cal. First Amendment Coal., 299 F.3d at 876. Indeed, we have specifically held

that “[t]o determine whether lethal injection executions are fairly and humanely

administered, or whether they can ever be, citizens must have reliable information

about the ‘initial procedures,’ which are invasive, possibly painful, and may give

rise to serious complications.” Id. (emphasis added). Providing access to

executions also creates a sense of fairness that commands more respect for the

judicial process from the public. Id.

      That same reasoning compels us to conclude that Wood has raised serious

questions as to the positive role public access to the information he seeks would

play in executions. There has been a seismic shift in the lethal injection world in

the last five years, as states have struggled to obtain the drug traditionally used in




                                           20
executions, thiopental.7 In response, states “began using [the drug] pentobarbital

as a substitute,” but its primary manufacturer, the pharmaceutical company

Lundbeck, stopped selling the drug to prisons because it opposes the death

penalty.8 States are now seeking new types and combinations of drugs, like

Midazolam and Hydromorphone, and states are enacting laws to shield the

identities not just of executioners, but of the companies that produce lethal

injection drugs.9 See, e.g., Ga. Code Ann. § 42-5-36. But several flawed

executions this year, including two in Oklahoma, and one in Ohio featuring the




      7
        Erik Eckholm & Katie Zezima, States Face Shortage of Key Lethal
Injection Drug, N.Y. Times, Jan. 21, 2011, http://www.nytimes.com/2011/01/22/
us/22lethal.html.
      8
       David Jolly, Danish Company Blocks Sale of Drug for U.S. Executions,
N.Y. Times, Jul. 1, 2011, http://www.nytimes.com/2011/07/02/world/
europe/02execute.html.
      9
        Pete Williams, Will Courts Lift Veil of Secrecy Around Lethal Injections,
NBC News, Feb. 27, 2014, http://www.nbcnews.com/storyline/lethal-injection/
will-courts-lift-veil-secrecy-around-lethal-injections-n40171.

                                          21
same two drugs at issue here, have sparked public curiosity and debate over the

types—and quality—of drugs that should be used in lethal injections.10

      Given the law in California First Amendment Coalition, and the factual

backdrop of the past six months in particular, more information about the drugs

used in lethal injections can help an alert public make better informed decisions

about the changing standards of decency in this country surrounding lethal

injection. Knowing the source and manufacturer of the drugs, along with the lot

numbers and NDCs, allows the public to discern whether state corrections

departments are using safe and reliable drug manufacturers. Similarly, knowing

the specific qualifications of those who will perform the execution will give the

public more confidence than a state’s generic assurance that executions will be

administered safely and pursuant to certain qualifications and standards.

      Arizona argues that the information Wood seeks offers little value to the

public debate and that releasing this information will serve instead to deter drug

      10
         Id.; Max Ehrenfreund, Dennis McGuire Executed in Ohio with New
Combination of Lethal Drugs, Wash. Post, Jan. 16, 2014, http://www
.washingtonpost.com/national/dennis-mcguire-executed-in-ohio-with-new-combin
ation-of-lethal-drugs/2014/01/16/612e22a2-7ede-11e3-93c1-0e888170b723_story.
html; see also Editorial, Secrecy Behind Executions, N.Y. Times, Jan. 29, 2014,
http://www.nytimes.com/2014/01/30/opinion/secrecy-behind-executions.html;
Megan McCracken & Jennifer Moreno, Op-Ed, Secret Drugs, Agonizing Deaths,
N.Y. Times, Apr. 13, 2014, http://www.nytimes.com/2014/04/14/opinion/secret
-drugs-agonizing-deaths.html?smid=fb-share&_r=2.

                                          22
manufacturers from providing lethal injection drugs and lead to public disclosure

of the identities of those who will administer the drugs. We recognize that the

State has a strong interest in carrying out its criminal judgments. Towery, 672 F.3d

at 657. But the State’s argument ignores the ongoing and intensifying debate over

lethal injection in this country, and the importance of providing specific and

detailed information about how safely and reliably the death penalty is

administered. Moreover, the State can point to no evidence in the record to support

its claim that pharmaceutical companies will stop providing drugs if this

information is released or that no alternatives are available even if some companies

do change course. There is nothing in the record, save speculation, that

manufacturers will not provide the product. Indeed, Arizona has continued to

effectively administer the death penalty using domestically produced lethal

injection chemicals since it released drug information in Schad v. Brewer.

Similarly, the State fails to point to evidence to support its claim that releasing the

qualifications of those administering the execution will lead to them being

identified publicly.

      In sum, Wood has raised serious questions on the merits as to the positive

role that access to lethal-injection drug information and executioner qualifications

will have in the public debate on methods of execution. And given the evidence


                                           23
presented by Wood regarding the historical right of access, we conclude that Wood

has raised serious questions as to whether a First Amendment right, in the context

of a public executions, attaches to the specific information he requests.

                                          C

      We proceed to consider the remaining three Winter factors. First, Wood will

face irreparable harm if the injunction is not granted. We have previously stated

that “‘[t]he loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.’” Associated Press v. Otter, 682 F.3d
821, 826 (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976))

(alteration in original); see also Valle Del Sol Inc. v. Whiting, 709 F.3d 808, 828

(9th Cir. 2013) (same); Sanders Cnty. Republican Cent. Comm. v. Bullock, 698
F.3d 741, 748 (9th Cir. 2012) (same). Here, as to Wood’s specific claims, they

likely will become moot after his execution.

      Similarly, we have also stated that “a party seeking preliminary injunctive

relief in a First Amendment context can establish irreparable injury sufficient to

merit the grant of relief by demonstrating the existence of a colorable First

Amendment claim.” Warsoldier v. Woodford, 418 F.3d 989, 1001 (9th Cir. 2005)

(internal quotation marks omitted). Because Wood has raised serious questions




                                          24
going to the merits of his First Amendment claim, we conclude he has also

established irreparable injury.

                                          D

      Because we conclude only that Wood has raised “serious questions” going to

the merits of his claim, he must also show that the balance of equities tips sharply

in his favor. Towery, 672 F.3d at 657. We acknowledge that Arizona does have a

“strong interest in enforcing its judgments without undue interference from federal

courts.” Id. at 661 (internal quotation marks omitted). The state’s interest is

especially strong in a case like this one, in which legal proceedings have continued

for more than twenty years beyond the crime. Bible v. Schriro, 651 F.3d 1060,

1066 (9th Cir. 2011) (“[T]he further delay from a stay [of execution] would cause

hardship and prejudice to the State and victims, given that the appellate process in

this case has already spanned more than two decades.”).

      Nevertheless, we conclude the balance of equities here tips sharply in

Wood’s favor. Wood is seeking to enforce a public, First Amendment right. He

wants a stay of his execution only until he receives the information he seeks. Thus,

it is unlikely that granting the injunction would unnecessarily delay the state’s

ability to enforce its judgments. Moreover, as we discussed above, the State has

failed to provide any record evidence of the damage it believes will occur if it is


                                          25
forced to reveal this information. Given the small impact the injunction will have

on the state, the importance of First Amendment rights generally, and the critical

importance of providing the public with the information it needs to debate the most

severe form of punishment that exists, we conclude that the balance of equities tips

sharply in Wood’s favor.

                                           E

      Finally, since Wood’s execution would likely not be delayed much, if at all,

by giving him the information he seeks, the public interest factor weighs in

Wood’s favor. “Courts considering requests for preliminary injunctions have

consistently recognized the significant public interest in upholding First

Amendment principles.” Associated Press, 682 F.3d at 826 (internal quotation

marks omitted). Indeed, as we discussed above, this information will play an

important role in the ongoing and intensifying public debate over capital

punishment and lethal injection methods specifically.

      Arizona’s recent history reinforces the role of this information in the public

discourse. In the case of Donald Beaty, the State announced eighteen hours before

the execution that it intended to switch to the use of a drug that it had never tested

and in the use of which it had never trained its executioners. Beaty v. Brewer, 649
F.3d 1071, 1072 (9th Cir. 2011) (Reinhardt, J., dissenting from the denial of


                                          26
rehearing en banc). In the cases of Robert Towery and Robert Moormann, the state

changed its written execution protocol at the last minute, then changed course yet

again, informing the court just hours before argument that it was switching the

method of execution “because it discovered at the last minute that the

originally-planned drugs had expired” a month before. Towery, 672 F.3d at

652–53. Here, the State has announced that it will use an untested protocol, and

that it reserves the right to use Pentobarbital if it becomes available. The recent

history in Arizona does not provide a reliable source of data as to its current

method of execution, underscoring the need for transparency.

      Information concerning execution protocol is not only of general interest to

the public, it is important for consideration by the courts. For example, data

concerning gas chamber executions informed our decision to ban such executions.

Fierro v. Gomez, 77 F.3d 301, 306-09 (9th Cir. 1996), judgment vacated, 519 U.S.
918 (1996). It also informed our decision to sustain hanging as a method of

execution in Campbell v. Wood, 18 F.3d 662, 681-87 (9th Cir. 1994). We, and the

public, cannot meaningfully evaluate execution protocol cloaked in secrecy. It is

in the public’s interest that Wood’s injunction be granted.

                                          III




                                          27
      Because we conclude that Wood has raised serious questions as to the merits

of his First Amendment claim; that the balance of equities tips sharply in his favor;

that he will face irreparable harm if the injunction is not granted; and that the

injunction is in the public interest; we conclude that the district court abused its

discretion in denying Wood’s preliminary injunction request. We do not decide

with certainty that a First Amendment right exists to the information Wood seeks,

nor do we resolve the merits of the Plaintiffs’ underlying § 1983 claim. We do,

however, reverse the district court’s denial of Wood’s preliminary injunction

motion. We grant a conditional preliminary injunction, staying Wood’s execution

until the State of Arizona has provided him with (a) the name and provenance of

the drugs to be used in the execution and (b) the qualifications of the medical

personnel, subject to the restriction that the information provided will not give the

means by which the specific individuals can be identified. Once he has received

that information, the injunction shall be discharged without more and the execution

may proceed.



      REVERSED.




                                           28
                                    Counsel

Jon M. Sands, Federal Public Defender, Dale A. Baich & Robin C. Konrad
(argued), Assistant Federal Public Defenders, District of Arizona, Phoenix
Arizona, on behalf of Plaintiff-Appellant.

Thomas C. Horne, Attorney General, Jeffrey A. Zick, Chief Counsel, John Pressley
Todd, Special Assistant Attorney General, Jeffrey L. Sparks (argued) & Matthew
Binford, Assistant Attorneys General, State of Arizona, Phoenix, Arizona, for
Defendants-Appellees.




                                        29
                                                                               FILED
Wood v. Ryan, No. 14-16310 (San Francisco - July 18, 2014)                      JUL 19 2014

                                                                            MOLLY C. DWYER, CLERK
BYBEE, Circuit Judge, dissenting:                                            U.S. COURT OF APPEALS



      Arizona intends to execute Joseph R. Wood III on July 23, 2014. On the eve

of his execution, Wood asserts a generalized First Amendment right of public

access to information in the government’s possession regarding the State’s supplier

of lethal drugs, its execution personnel, and the manner in which the State

developed its lethal-injection protocol. Wood asks this court to stay his execution

pending the resolution of his request for information. The majority not only finds

that Wood’s novel First Amendment argument will likely prevail, but also that he

is entitled to a stay of his execution until the State complies. Both are

unprecedented.

      The majority’s newfound right of access is a dramatic extension of anything

that we or the Supreme Court have previously recognized, and it is in direct

conflict with a very recent decision of the Eleventh Circuit, Wellons v. Comm’r,

Ga. Dep’t of Corr., No. 14-12663-P, 2014 WL 2748316, — F.3d — (11th Cir.

June 17, 2014), and a recent decision of the Georgia Supreme Court, Owens v. Hill,

758 S.E.2d 794 (Ga. 2014). The remedy is equally novel. Even if there were a First

Amendment right of access, Wood would have no more right to the information

than any other member of the public. It is unthinkable that if anyone else had

brought this suit we would stop a lawful execution until the State yielded the
information.

      The majority has charted a new course, one I cannot follow. I respectfully

dissent.

                                           I

      Wood shot and killed his estranged girlfriend, Debra Dietz, and her father,

Eugene Dietz, on August 7, 1989, at a Tucson automotive paint and body shop

owned and operated by the Dietz family. A jury convicted Wood of two counts of

first-degree murder and two counts of aggravated assault. He was then sentenced to

death. See Wood v. Ryan, 693 F.3d 1104 (9th Cir. 2012).

      On March 26, 2014, the Arizona Attorney General announced that the

Arizona Department of Corrections (ADC) had changed its lethal-injection

protocol to allow for the use of a two-drug protocol using midazolam and

hydromorphone in carrying out executions.1 The Attorney General explained that

the State could no longer reliably obtain pentobarbital to perform lethal injections

because when the identities of pentobarbital manufacturers were disclosed

publicly, some manufacturers received threats and became unwilling to supply

pentobarbitral to state corrections’ agencies. This created a public safety issue as

      1
        The current execution protocol, found in Department Order 710, calls for
the use of 50 mg of midazolam and 50 mg of hydromorphone. It also provides for
one-drug protocols using pentobarbital or sodium pentothal.

                                           2
ADC was compelled to seek alternative lethal drugs.2

        On April 22, 2014, the State moved for a warrant of execution for Wood.3

That same day, the State sent a letter to Wood’s counsel informing her that ADC

would use the two-drug protocol for the execution. The State also indicated that if

ADC could obtain pentobarbital, ADC would provide notice of its intent to use that

drug.

        On April 30, 2014, Wood’s counsel sent ADC a letter requesting (1)

information regarding the provenance of ADC’s midazolam and hydromorphone,

(2) an explanation of ADC’s continuing search for pentobarbital, (3) information

regarding the Drug Enforcement Administration (DEA) qualifications of ADC

personnel who would participate in Wood’s execution, and (4) an explanation of

how ADC developed its two-drug protocol.

        On May 6, 2014, ADC replied, indicating that the drugs were “domestically

obtained” and “FDA approved.” ADC declined to provide further information

about the drugs based on ADC’s interpretation of Arizona’s executioner-



        2
        See Press Release, Attorney Gen. of Ariz., State of Arizona Announces
Change to Lethal Injection Protocol (March 26, 2014),
https://www.azag.gov/press-release/state-arizona-announces-change-lethal-injectio
n-protocol.
        3
            A warrant of execution was issued on May 28, 2014.

                                           3
confidentiality statute, Ariz. Rev. Stat. § 13-757(C). ADC noted that it continued to

look for pentobarbital and would inform Wood if it obtained the drug. ADC also

declined to provide specific information about the DEA qualifications of the

execution personnel, but stated that “the qualifications for the IV team as set forth

in Department Order 710.02-1.2.5 have not changed since the ADC amended the

protocol in September, 2012, to include assurances of the IV team’s

qualifications.” Finally, ADC stated that the development of ADC’s two-drug

protocol was based on affidavits and testimony in Case No. 2:11-CV-1016, in the

Southern District of Ohio.

      On May 9, 2014, Wood’s counsel responded, seeking clarification and

requesting the specific Ohio documents referenced in ADC’s letter. Counsel again

requested the qualifications of the personnel who would participate in Wood’s

execution, as well as evidence demonstrating that ADC had verified those

qualifications.

      On May 15, 2014, Wood’s counsel sent another letter, again asking for the

DEA and medical qualifications of ADC personnel, along with information about

the development of ADC’s two-drug protocol. Counsel also requested documents

regarding correspondence with various state and federal agencies.

      On June 6, 2014, ADC sent Wood a response in which it provided copies of

                                           4
purchase orders, invoices, and order confirmations for the midazolam and

hydromorphone. Although the documents reveal the drug names and expiration

dates—September and October 2015—information about the manufacturers and

suppliers of the drugs was redacted. ADC also stated that the Inspector General had

verified the qualifications of ADC personnel, both before and after issuance of

Wood’s warrant of execution, and that in the event a central femoral line were

used, it would be placed by a person currently licensed or certified to do so. ADC

declined to provide copies of the Ohio documents, asserting that because the

Federal Public Defender’s Office was involved in the Ohio litigation, Wood’s

counsel—the Federal Public Defender—would already have access to them.

      On June 26, 2014, Wood filed a civil rights complaint alleging three claims:

(1) a violation of the First Amendment right of access to the courts, (2) a violation

of the First Amendment right of access to governmental proceedings, and (3) a

Supremacy Clause violation based on ADC’s alleged failure to follow the Food,

Drug, and Cosmetics Act in adopting its lethal-injections protocol.

      On June 28, 2014, Wood received final notice from ADC that it would use

the two-drug protocol for his execution. Wood then filed a motion for a

preliminary injunction on July 2, 2014, based only on his right of access to

governmental proceedings claim. The district court denied that motion on July 10,

                                          5
2014, reasoning that Wood could not show a likelihood of success on the merits

because he has no First Amendment right of access to the specific information that

he seeks. Wood filed a timely notice of appeal.

                                            II

      “A plaintiff seeking a preliminary injunction must establish that he is likely

to succeed on the merits, that he is likely to suffer irreparable harm in the absence

of preliminary relief, that the balance of the equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555
U.S. 7, 20 (2008). Under the “serious questions” version of this test articulated by

our court, “a preliminary injunction is appropriate when a plaintiff demonstrates

that serious questions going to the merits were raised and the balance of the

hardships tips strongly in the plaintiff’s favor.” Towery v. Brewer, 672 F.3d 650,

657 (9th Cir. 2012). The “serious questions” version “requires that the elements of

the preliminary injunction test be balanced, so that a stronger showing of one

element may offset a weaker showing of another.” Id.

      In the context of a capital case, the Supreme Court has emphasized that these

principles apply when a condemned prisoner asks a federal court to enjoin his

impending execution because “[f]iling an action that can proceed under § 1983

does not entitle the complainant to an order staying an execution as a matter of

                                            6
course.” Hill v. McDonough, 547 U.S. 573, 583–84 (2006). Rather, “a stay of

execution is an equitable remedy” and “equity must be sensitive to the State’s

strong interest in enforcing its criminal judgments without undue interference from

the federal courts.” Id. at 584. We review the denial of a preliminary injunction for

abuse of discretion. Towery, 672 F.3d at 657.

                                           III

      “Neither the First Amendment nor the Fourteenth Amendment mandates a

right of access to government information or sources of information within the

government’s control.” Houchins v. KQED, Inc., 438 U.S. 1, 15 (1978) (plurality

opinion). Thus, “[a]s a general rule, citizens have no first amendment right of

access to traditionally nonpublic government information.” McGehee v. Casey, 718
F.2d 1137, 1147 (D.C. Cir. 1983). Open meetings laws, such as the Government in

the Sunshine Act, 5 U.S.C. § 552b, and public records acts, such as the Freedom of

Information Act, 5 U.S.C. § 552, provide persons with a broad, statutory right of

access to government proceedings and documents. But, in general, the right of

access is statutory, not constitutional, in nature: “[The Supreme] Court has

repeatedly made clear that there is no constitutional right to obtain all the

information provided by FOIA laws.” McBurney v. Young, 133 S. Ct. 1709, 1718

(2013).

                                           7
      The Supreme Court has recognized a qualified First Amendment right of

access to some governmental proceedings, principally those related to the courts.

See Press-Enter. Co. v. Superior Court, 478 U.S. 1, 8–14 (1986) (“Press-

Enterprise II”); Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 603–11

(1982); Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 579 (1980).

“Underlying th[is] First Amendment right of access . . . is the common

understanding that a major purpose of that Amendment was to protect the free

discussion of governmental affairs.” Globe Newspaper, 457 U.S. at 604 (internal

quotation marks and citation omitted). The Court has applied the right of public

access to proceedings in criminal trials, including preliminary hearings, Press-

Enterprise II, 478 U.S. at 8–14, voir dire, Press-Enter. Co. v. Superior Court, 464
U.S. 501, 510–11 (1984) (“Press-Enterprise I”), the testimony of the child victim

of a sex offense, Globe Newspaper Co., 457 U.S. at 603–11, and criminal trials in

general, Richmond Newspapers, Inc., 448 U.S. at 580. We have explained that this

qualified First Amendment right of access applies to “criminal proceedings and

documents filed therein,”CBS, Inc. v. U.S. Dist. Court, 765 F.2d 823, 825 (9th Cir.

1985), and have said that it extends to pretrial release proceedings, Seattle Times

Co. v. U.S. Dist. Court, 845 F.2d 1513, 1517 (9th Cir. 1988), and pretrial

suppression hearings, United States v. Brooklier, 685 F.2d 1162, 1170–71 (9th Cir.

                                          8
1982). We have limited the right of access to “documents filed therein” to

documents that transcribe or memorialize official proceedings: transcripts of closed

hearings that occurred during jury deliberations, Phoenix Newspapers, Inc. v. U.S.

Dist. Court, 156 F.3d 940, 949 (9th Cir. 1998), plea agreements and related

documents, Oregonian Publ’g Co. v. U.S. Dist. Court, 920 F.2d 1462, 1465–66

(9th Cir. 1990), and pretrial release documents, Seattle Times Co., 845 F.2d at

1517.

        In California First Amendment Coalition v. Woodford, 299 F.3d 868 (9th

Cir. 2002), we extended these cases to reach the conclusion that “the public enjoys

a First Amendment right to view executions from the moment the condemned

enters the execution chamber” to the time he is pronounced dead. Id. at 877. We

arrived at this conclusion after addressing the considerations set forth in Press-

Enterprise II: (1) “whether the place and process have historically been open to the

press and general public,” and (2) “whether public access plays a significant

positive role in the functioning of the particular process in question.” Press-

Enterprise II, 478 U.S. at 8–9. First, we found that there is a public right to view

execution proceedings because “[h]istorically, executions were open to all

comers.” Cal. First Amendment Coal., 299 F.3d at 875. We observed that even

when California abolished public executions, it provided that official witnesses

                                           9
should be present at the execution, a practice followed by every state that

authorizes the death penalty. Id. Second, we found that “[i]ndependent public

scrutiny [of the execution proceeding] . . . plays a significant role in the proper

functioning of capital punishment.” Id. at 876. We explained that “public

observation of executions fosters the same sense of catharsis that public

observation of criminal trials fosters.” Id. at 877. Notably, we said nothing about

the public’s right to gain access to any documents related to the execution.

      In California First Amendment Coalition, we were careful to explain that

this right of public access is a right belonging to the public, and not a right

belonging to any individual. See id. at 873 (“It is well-settled that the First

Amendment guarantees the public . . . a qualified right of access to governmental

proceedings.” (emphasis added)). Very recently, the Eleventh Circuit recognized

this important distinction in a case where the plaintiff sought governmental

information regarding lethal injection, as in the case before us today. Wellons,

2014 WL 2748316, at *5–6 (affirming the district court’s denial of a preliminary

injunction in part because public access cases “turn on the public’s, rather than the

individual’s, need to be informed so as to foster debate”). At oral argument and in

his briefing, Wood makes clear that he is asserting a right of access enjoyed by the

public at large, and not a right or privilege personal to him. Whatever the scope of

                                           10
the First Amendment right of access, Wood has no greater claim than any other

member of the public.

                                          IV

       Wood seeks the following information: the source(s), manufacturer(s),

National Drug Codes, and lot numbers of the drugs that ADC intends to use in his

execution; information regarding the medical, professional, and controlled-

substances qualifications of the personnel that ADC intends to use in his execution;

and information and documents detailing the manner in which ADC developed its

two-drug protocol. It is important to note that the State has already disclosed

significant information, including the type of drugs, the dosages to be used, and

their expiration dates, as well as the fact that the drugs are domestically obtained

and FDA approved; the necessary qualifications for ADC personnel and the fact

that the Inspector General verified the qualifications of ADC personnel both before

and after the issuance of Wood’s warrant of execution; and the actual two-drug

protocol itself.

       The fundamental flaw in Wood’s request for a preliminary injunction is that

Wood does not actually assert a right of access to a governmental proceeding. The

Supreme Court has long held that the First Amendment does not provide a general

right to information in the government’s possession. See Houchins, 438 U.S. at 15;

                                          11
L.A. Police Dep’t v. United Reporting Publ’g Corp., 528 U.S. 32, 40 (1999)

(“[W]hat we have before us is nothing more than a governmental denial of access

to information in its possession. California could decide not to give out arrestee

information at all without violating the First Amendment.”); McBurney, 133 S. Ct.

at 1718. And the Court has cautioned that “[t]he Constitution itself is neither a

Freedom of Information Act nor an Official Secrets Act.” Houchins, 438 U.S. at

14. This default principle—that there is no general First Amendment right to

information in the government’s possession—ought to guide our analysis.

      The qualified First Amendment right of access to governmental proceedings

is properly viewed as a exception to the default principle, limited to governmental

“proceedings and documents filed therein.” CBS, Inc., 765 F.2d at 825. This right

does not extend to every piece of information that conceivably relates to a

governmental proceeding, even if the governmental proceeding is itself open to the

public. It is not a tool for judges to pry open the doors of state and federal agencies

because they believe that public access to this type of information would be a good

idea. It is a qualified right to certain “proceedings and documents filed therein” and

nothing more. In effect, the right prevents the government from restraining access

to proceedings and filed documents that have historically been made available to

the public. It is a First Amendment obligation by estoppel, not an untethered

                                          12
license to governmental information.

      Wood contends that our precedent guarantees access to the information that

he seeks. It does nothing of the kind. Unlike the plaintiffs in California First

Amendment Coalition, Wood does not seek access to a criminal proceeding, nor

does he seek documents filed in a proceeding or transcripts of the proceeding.

Instead, he wants information in the government’s possession; effectively, he has

taken the general right of the public to view executions and turned it into a FOIA

request for documents related to the execution. California First Amendment

Coalition says nothing about information in the government’s possession.

      Wood points to our opinion in Courthouse News Service v. Planet, 750 F.3d
776 (9th Cir. 2014), as support for the notion that there is a right of access to all

records associated with public governmental proceedings. Although we observed

that “[t]he federal courts of appeals have widely agreed that [the right of access]

extends to civil proceedings and associated records and documents,” we also

acknowledged that only public records associated with a governmental

proceeding—not all records and information associated with a proceeding—are

subject to Press-Enterprise II. Id. at 786 (“[T]he right of access to public records

and proceedings is necessary to the enjoyment of the right to free speech.”

(emphasis added)). Courthouse News Service thus cannot support Wood’s position.

                                           13
      Wood does not cite a single case in which an appellate court has found a

right of access to the type of information at issue in this appeal. No other case has

granted a First Amendment right to lot numbers. No other case has granted a First

Amendment right to documents relied upon by a state agency in the development

of an official policy.4 In so doing, the majority dramatically expands the scope of

the right of access in a way that causes what used to be a limited exception to

swallow the default rule, which is that “the First Amendment . . . [does not]

mandate[] a right of access to government information or sources of information

within the government’s control.” Houchins, 438 U.S. at 15. How far does this

newly expanded right reach? It is undisputed that the right of access extends to

criminal trials. Richmond Newspapers, Inc., 448 U.S. at 580. Does it now extend to

all documents in the prosecutor’s possession? Jury pool records? See Jury Serv.

Res. Ctr. v. De Muniz, 134 P.3d 948 (Or. 2006) (rejecting such a claim).5 Jurors’


      4
        Not only is the majority’s position unsupported by a decision from any
appellate court, it creates a circuit split with an opinion issued by the Eleventh
Circuit just last month, Wellons, 2014 WL 2748316, at *6, and it is flatly
inconsistent with an opinion issued by the Georgia Supreme Court two months
ago, Hill, 758 S.E.2d at 805–06.
      5
        Recognizing the distinction between “proceedings and documents filed
therein” and information in the government’s possession, the Oregon Supreme
Court wrote:

      [T]he Court of Appeals mistook access to a public trial for access to

                                          14
addresses? See Commonwealth v. Long, 922 A.2d 892 (Pa. 2007) (same). Of

course not, but that is the implication of the majority’s holding.6

      And the principle doesn’t improve by trying to confine today’s rule to

executions. Our decision in California First Amendment Coalition was an

application of the Supreme Court’s right of access to public proceedings. Today’s

ruling strikes out on its own. Either the majority’s ruling has much broader

implications, or it is Justice Roberts’s famous “restricted railroad ticket, good for



      government information. The United States Supreme Court’s emphasis
      in the Press-Enterprise cases was on access of the public to the trial
      itself, not on the process that lead to the selection of the actors in that
      event. Those cases establish that the public has a right to attend criminal
      trials. The selection of names for the list of prospective jurors, however,
      is one or more (sometimes several) steps removed from the trial itself. .
      . . Unlike actual trials, public access plays no significant role in the
      official and largely rote function of collecting and winnowing names for
      jury lists. . . . So understood, the dispute is far more analogous to cases
      in which the United States Supreme Court has ruled that the general
      public does not have a First Amendment right of access to places,
      information, and documents within the government’s control than it is
      to the Press-Enterprise cases.

Jury Serv. Res. Ctr., 134 P.3d at 954.
      6
        The majority purports to limit its holding to information “inextricably
intertwined” with execution. Maj. Op. at 14. That’s a responsible sounding phrase.
Unfortunately, the veneer of responsibility is only skin deep. If lot numbers and
National Drug Codes are “inextricably intertwined,” then documents in the
prosecution’s possession and jury pool records—which are far more relevant to a
core public proceeding—are certainly “inextricably intertwined” as well.

                                          15
this day and train only.” Smith v. Allwright, 321 U.S. 649, 669 (1944) (Roberts, J.,

dissenting).

                                          V

      Wood has not asserted a First Amendment right of access claim. But even

assuming that he has, the question becomes whether the right attaches. This

analysis is informed by two “complimentary considerations”: (1) “whether the

place and process have historically been open to the press and general public” and

(2) “whether public access plays a significant positive role in the functioning of the

particular process in question.” Press-Enterprise II, 478 U.S. at 8–9.

A.    Historically Open to the Press and General Public

      Wood seeks access to three broad categories of information: (1)

manufacturer information, (2) information about the qualifications of ADC

personnel, and (3) information about the manner in which ADC developed its two-

drug protocol. Wood argues that the information that he seeks is analogous to

information disclosed about different methods of execution in the past. For

example, some old newspaper accounts include detailed information about ropes

used for hangings and the tradesmen and companies that supplied them.

Apparently, there was only one company west of the Mississippi that made lethal

gas, and a newspaper once published an article on the manufacturer of the gas

                                          16
chambers. Wood points out that even today, the Pinal County Historical Museum

displays twenty-eight nooses used for executions in Arizona.7

      There are a number of reasons why Wood’s historical evidence, relied upon

by the majority, see Maj. Op. at 15–18, is insufficient. First, he has not shown a

“historical tradition of public access” to the means of execution beyond what

witnesses to the execution could see. Cal. First Amendment Coal., 299 F.3d at 875

(emphasis added). Wood’s historical evidence is best characterized as sporadic and

anecdotal. The fact that Godfrey Boger’s obituary revealed that he made ropes for

hangings tells us very little.8 As does the fact that the Pinal County Historical

Museum displays nooses today. Episodic and, at times, non-contemporaneous

instances of public disclosure cannot establish a historical tradition of public

access. If, in this area, we are not guided by the historical record, we have no

guidance but our own sense of what we would like disclosed by the government.

      Second, neither the majority nor Wood has shown that the government

historically provided open access to the identities of a particular manufacturer.

Indeed, several of his examples reveal that it was the manufacturers themselves



      7
      See Pinal County Historical Soc. & Museum, Our Exhibits,
www.pinalcountyhistoricalmuseum.org/exhibits.htm (last visited July 19, 2014).
      8
          See Made Hangman’s Ropes, The Gazette Times, July 16, 1911, at 13.

                                          17
who chose to publicize their identities. But the relevant consideration is whether

the government has historically made the particular proceeding open to the public.

See Cal. First Amendment Coal., 299 F.3d at 875 (“When executions were moved

out of the public fora and into prisons, the states implemented procedures that

ensured executions would remain open to some public scrutiny.” (emphasis

added)). Press-Enterprise II stands for the proposition that if the government has

traditionally made a certain proceeding public, it must continue to do so. By

construing the right of public access more broadly than any court to date, the

majority creates a perverse incentive for the government not to open “proceedings

and documents filed therein” to the public in the first place so as not to bind itself

going forward. Today’s decision thus undermines the very purpose of the right of

public access. If the government is further estopped from restricting access when

private actors choose to make proceedings or records public, the government has

an additional incentive to take steps to keep private actors from disclosing

information regarding governmental proceedings and records. And what happens

when the government’s efforts fall short? Can individuals who are determined to

disclose governmental information foist a First Amendment obligation on the

government to grant access in the future by disclosing government secrets? Surely

not. Edward Snowden’s leaks are not relevant to the question of whether there is a

                                           18
First Amendment right of access to FISA court proceedings.

      Third, although Wood claims that Arizona previously disclosed drug

manufacturer information, Wood has not shown that the State voluntarily disclosed

the specific type of manufacturer information that he seeks. Arizona has disclosed

this information only pursuant to discovery or under court order. See Schad v.

Brewer, No. CV-13-2001-PHX-ROS, 2013 WL 5551668 (D. Ariz. Oct. 7, 2013).

Moreover, even if the State had at one time voluntarily disclosed such information,

it does not a tradition make. The history of executions by lethal injection is

relatively short, as the states have made adjustments to their protocols in response

to developments, both public and scientific. Such disclosures do not demonstrate

that the information Wood seeks has been historically available to the public.

      Fourth, Wood has adduced no historical evidence—none—to support a right

of access to two of the three types of information that he seeks: (1) information

about qualifications of execution personnel, and (2) information about the manner

in which ADC developed its two-drug protocol. As to the former, there is

substantial evidence that information about personnel has not been historically

available to the public. See Ellyde Roko, Note, Executioner Identities: Toward

Recognizing a Right to Know Who is Hiding Beneath the Hood, 75 Fordham L.

Rev. 2791, 2829 (2007) (acknowledging that “[h]istorically, executioners have

                                          19
hidden behind a hood—both literally and figuratively.”). And, as to the latter,

information about the process by which a state entity developed a policy or

program is the proper subject of statutory disclosure laws.

      Wood has thus failed to establish a historical tradition of access to any of the

information that he seeks. Although the lack of historical evidence may not

foreclose a right of access, Seattle Times, Co., 845 F.2d at 1516, this failing leaves

Wood with a tough row to hoe. He would have to show that Press-Enterprise II’s

second consideration “weighs heavily in favor” of his asserted right in order to

overcome his failing on the first consideration. Id. And, as explained below, he

cannot do so.

B.    Access Plays a Significant Positive Role

      The second factor in determining whether there is First Amendment right of

public access is “whether public access plays a significant positive role in the

functioning of the particular process in question.” Press-Enterprise II, 478 U.S. at

8.

      1.     Manufacturer’s identity

      Publicly disclosing the identity of the manufacturer of the drugs to be used

in Wood’s execution would not “play[] a significant positive role in the

functioning” of Arizona’s execution protocol. Id. In California First Amendment

                                          20
Coalition, we reasoned that “[a]n informed public debate is critical in determining

whether execution by lethal injection comports with ‘the evolving standards of

decency which mark the progress of a maturing society.’” 299 F.3d at 876 (quoting

Trop v. Dulles, 356 U.S. 86, 101 (1958)). Here, the State has already disclosed the

type of drugs that will be used in Wood’s execution, the dosages of those drugs,

their expiration dates, the fact that they are FDA approved, and the fact that they

were produced domestically. The question before us is whether releasing the name

of the manufacturer—or related information such as the National Drug Codes and

lot numbers—would have a significant marginal benefit on the public discourse

concerning Wood’s execution beyond the benefit that obtains from releasing the

information already provided by the State. See Seattle Times, 845 F.2d at 1516

(“The [Supreme] Court has examined whether public access plays a particularly

significant positive role in the actual functioning of the proceeding.” (emphasis

added)).

      The information already released by the State enables informed debate about

the lawfulness and propriety of Arizona’s two-drug cocktail. The public knows

precisely how the State intends to end Wood’s life and can investigate whether the

drugs are suited to that purpose. Wood correctly points out that it is “of particular

significance to the public to know that the State that is carrying out its execution

                                          21
process is doing so through unlawful means.” But he does not—and

cannot—explain why knowing the drugs’ manufacturer would contribute to

discussing whether Arizona’s method is lawful. The identity of the chemicals and

their quantities permits a full examination of the issue. Not every conceivable piece

of information is equally relevant to the important, ongoing public conversation

about the lawfulness of a particular lethal-injection protocol.

      The only marginal benefit of disclosing the identity of the manufacturer of

the drugs is that it enables the public to discuss the manufacturer’s decision to

supply Arizona with the chemicals used in an execution. There is certainly value in

such knowledge. For example, consumers who are opposed to capital punishment

might wish to avoid doing business with the manufacturers. But the fact that there

are some discursive benefits to disclosing the identities of the manufacturers is

hardly dispositive. We must also consider the costs of disclosing the information.

As the Supreme Court aptly put it, “[a]lthough many governmental processes

operate best under public scrutiny, it takes little imagination to recognize that there

are some kinds of government operations that would be totally frustrated if

conducted openly.” Press-Enterprise II, 478 U.S. at 8–9. The disclosure of

information previously kept private by the government often enhances the scope or

accuracy of public discourse in some way. But the disclosure of certain kinds of

                                          22
information also hobbles the state’s ability to carry out its legitimate functions.

When disclosure inhibits the effectiveness of the process at issue without

producing substantial benefits, then public access to the information does not

“play[] a significant positive role in the functioning of the particular process in

question.” Id. at 8.

       Several courts have observed that disclosing the manufacturer of drugs used

in executions inhibits the functioning of the process in ways that harm the state, its

citizens, and the inmate himself. As the Georgia Supreme Court recently explained,

“without the confidentiality offered to execution participants . . . there is a

significant risk that persons and entities necessary to the execution would become

unwilling to participate.” Hill, 758 S.E.2d at 806. In a dissent from denial of

rehearing en banc joined by seven other members of our court, Chief Judge

Kozinski observed that “Arizona has a legitimate interest in avoiding a public

attack on its private drug manufacturing sources.” Landrigan v. Brewer, 625 F.3d
1132, 1143 (9th Cir. 2010) (Kozinski, C.J, dissenting from denial of rehearing en

banc). In Chief Judge Kozinski’s view, Arizona had “good reasons” to keep the

identity of the manufacturer private because a journalist suggested that the

company might be criminally liable under a European Union regulation. Id.

       Arizona’s ability to enforce its execution protocol will be hindered if it

                                           23
cannot reliably obtain the drugs needed to perform executions. Disclosure of the

information that is supposed to “play[] a significant positive role in the functioning

of the particular process in question” might instead destroy the process altogether.

Press-Enterprise II, 478 U.S. at 8 (emphasis added). Inmates may suffer if the

State is forced to turn to less reliable execution methods that might inflict

unnecessary pain. In a recent case, Texas disclosed the name of the compounding

pharmacy that produced the chemicals to be used in an execution. Whitaker v.

Livingston, No. H-13-2901, 2013 U.S. Dist. LEXIS 144367, at *7 (S.D. Tex. Oct.

7, 2013). The inmate “notified the court that the compounding pharmacy was

demanding that Texas return the drugs because it was being harassed.” Id. The

inmate was not pleased about the prospect of additional public discourse

concerning the drugs that would be used to end his life. Instead, he was

understandably “worrie[d] that Texas may have to use a different drug to execute

him.” Id. State legislatures have responded to the possibility that no manufacturer

will provide the drugs used in lethal injections. For example, Tennessee recently

reauthorized the use of the electric chair as an alternative method of execution in

the event that the drugs necessary to perform a lethal injection become




                                          24
unavailable.9

      Arizona had these developments in mind when it changed its protocol. A

press release from the Arizona Attorney General explains that “compounding

pharmacies in Texas and Oklahoma that had been providing pentobarbital for

executions are now refusing to provide it after their identity was released publicly

and they began to receive threats. This kind of reaction has caused companies that

sell the drug to corrections’ agencies to stop supplying it for the purposes of inmate

executions.”10 For this reason, the press release describes the need for

confidentiality as a “public safety issue.” In the end, efforts to disclose the

manufacturers’ identities only renders the imposition of capital punishment more

cruel than necessary by making it more difficult for states to reliably and safely

execute inmates who were long-ago sentenced to death. Individuals like Wood,

who have been lawfully tried and sentenced, are used as a means to accomplish a

long-term policy objective that ought to be conveyed to state legislatures rather


      9
        See Tim Ghianni, Tennessee Reinstates Electric Chair as Death Penalty
Option, May 23, 2014, available at
http://www.reuters.com/article/2014/05/23/us-usa-tennessee-execution-idUSBREA
4M03520140523.
      10
         See Press Release, Attorney Gen. of Ariz., State of Arizona Announces
Change to Lethal Injection Protocol (March 26, 2014),
https://www.azag.gov/press-release/state-arizona-announces-change-lethal-injectio
n-protocol.

                                           25
than federal courts.11

      Finally, Wood contends that there is no record evidence in this case that

disclosing the identity of the manufacturer will “extend the pressure on qualified

suppliers not to supply the drugs.” The majority likewise asserts that “the State can

point to no evidence in the record to support its claim that pharmaceutical

companies will stop providing drugs the moment this information is released.”

Maj. Op. at 22. But, in addition to the aforementioned case law, Wood’s own brief

cites multiple news reports detailing how companies have stopped supplying states

with drugs used in executions after their identities have been disclosed. Such

evidence is crucial to Wood’s argument because it is the only indication that

disclosure of the manufacturer’s identity would “play[] a significant positive role

in the functioning” of Arizona’s execution process. Press-Enterprise II, 478 U.S. at

      11
          The majority thinks that exposing the names of the manufacturers of drugs
used in lethal injections is especially important in light of the “seismic shift in the
lethal injection world in the last five years” and the “flawed executions this year”
involving the drugs at issue here. Maj. Op. at 19–20. But the “seismic shift” and
“flawed executions” have been caused in part by past disclosures of the
manufacturers of the drugs used in lethal injections that have made the drugs
difficult or impossible to obtain. As the majority points out, “[s]tates are now
seeking new types and combinations of drugs” because thiopental and
pentobarbital are no longer readily available. Maj. Op. at 20. The majority
identifies a policy development it deems undesirable—the need to use different and
possibly less effective drugs to carry out lethal injections—and then interprets the
First Amendment in a novel manner in order to exacerbate rather than ameliorate
the problem.

                                          26
8. The majority also cites news reports as evidence that there has been a “seismic

shift in the lethal injection world” as manufacturers have stopped providing

thiopental and pentobarbital. Maj. Op. at 19–20. The majority considers the

evidence that drug manufacturers are susceptible to public pressure for the

proposition that disclosure creates a dialogue about capital punishment, but ignores

the same evidence to the extent that it shows that disclosure potentially hinders the

State’s ability to lawfully carry out its lethal-injection protocol by making the

requisite drugs harder to obtain.

      We do not know with certainty how the public or the drug manufacturer will

react if Arizona discloses the manufacturer’s identity. But we do know, from the

case law and the arguments advanced by Wood himself, that disclosure might

impact Arizona’s ability to perform a lawful execution using domestically

produced, FDA-approved drugs. When we compare the risk to Arizona’s execution

protocol to the alleged benefits of additional public discourse about the subject, it

is clear that Wood cannot show that “public access plays a significant positive role

in the functioning of the particular process in question.” Press-Enterprise II, 478
U.S. at 8 (emphasis added).

      2.     Executioners’ qualifications

      For much the same reason, publicly disclosing additional information about

                                          27
the qualifications of the individuals who will participate in Wood’s execution

would not “play[] a significant positive role in the functioning” of Arizona’s

execution protocol. Id. Wood contends that “information about the qualifications

of the persons who will execute him—in the name of Arizona’s citizens—is a

matter that is squarely within the sphere of ‘informed public debate.’” Even if that

is true, it is not the issue before us. Once again, the State has already disclosed

ample information about the qualifications of those who will participate in the

execution. The State informed Wood that the Inspector General had verified the

qualifications of the personnel and that a central femoral line would only be

inserted by a person licensed or certified to perform the procedure. The question is

thus whether disclosing the specific qualifications of the actual individuals chosen

by the State to conduct the execution would have a significant marginal benefit on

the public discourse concerning Wood’s execution beyond the benefit that obtains

from releasing the information already provided by the State.

      As with the drug manufacturer’s identity, the information offered by the

State related to the executioners’ qualifications enables informed debate about the

lawfulness and propriety of Arizona’s execution protocol. The public knows what

qualifications are required of medical personnel who participate in the execution

and how those qualifications are verified. Wood does not—and cannot—explain

                                           28
how the public’s knowledge of, say, the medical school or nursing school attended

by each person participating in the execution, would “play[] a significant positive

role in the functioning of the particular process in question.” Id. Such information

is, at best, irrelevant.

       The only way such information could meaningfully contribute to public

discourse is if specific information about the qualifications of the personnel

allowed for members of the public to identify them. The names of the individuals

who take part in the execution, like the names of the companies that manufacture

the drugs used in the execution, would certainly contribute to public debate.

Members of the public could, for example, protest outside their homes or offices.

Reporters could call and ask them about why they decided to participate in an

execution. The problem, of course, is that this kind of public discourse would not

“play[] a significant positive role in the functioning of the particular process in

question.” Id. (emphasis added). Rather, it would severely inhibit Arizona’s ability

to conduct lawful executions by making it difficult to find qualified personnel

willing to risk their privacy and their careers to participate in an execution. See

Hill, 758 S.E.2d at 805 (“The reasons for offering such privacy are obvious,

including avoiding the risk of harassment or some other form of retaliation from

persons related to the prisoners or from others in the community who might

                                           29
disapprove of the execution as well as simply offering those willing to participate

whatever comfort or peace of mind that anonymity might offer.”). Arizona’s

confidentiality statute responds to these precise concerns. Ariz. Rev. Stat. § 13-

757(C) (“The identity of executioners and other persons who participate or perform

ancillary functions in an execution and any information contained in the records

that would identify those persons is confidential.”).

      Wood correctly points out that we cannot know whether disclosing the

qualifications of the individuals participating in the execution will lead to the

discovery of their names and other personal information. But the mere possibility

that this might occur would dissuade qualified individuals from performing a

lawful task on behalf of the State and its citizens. Cf. Long, 922 A.2d at 904–05

(Pa. 2007) (holding that the First Amendment right of public access does not

extend to jurors’ addresses in part because the disclosure of such information “may

make the average citizen less willing to serve on a jury, especially if he or she

believes that the media, the defendant, or the defendant’s family and friends know

where he or she lives”). As with the ongoing efforts to deter drug companies from

producing the compounds that most quickly and painlessly cause death, attempts to

dissuade qualified medical personnel from participating in lawful executions will

likely only harm inmates sentenced to die by forcing states to rely on less

                                          30
experienced professionals.

      Disclosing more specific details about the qualifications of the individuals

who participate in the execution process risks interfering with the legitimate

operation of Arizona’s execution protocol without meaningfully contributing to the

public discourse surrounding Wood’s execution.

      3.     Development of protocol

      Lastly, Wood has not shown that disclosing information about how ADC

developed its execution protocol will have any effect whatsoever on public

dialogue about the subject. The thirty-two page protocol sets out in precise detail

how an execution will proceed. The two-drug portion of the protocol includes the

type and quantity of drugs that will be used along with a nine-step process for

administering the drugs. Anyone who reads the protocol will know exactly how

Arizona plans to carry out an execution. Wood does not suggest what might be

gleaned from reviewing information generated during the protocol’s development,

let alone how access to such information will “play[] a significant positive role in

the functioning” of an execution. Press-Enterprise II, 478 U.S. at 8 (emphasis

added).

      In sum, Wood has not shown a historical tradition of public access to the

information that he seeks, and he cannot show that such access would play a

                                         31
significant positive role in the functioning of the State’s administration of lethal

injection. Accordingly, he has no First Amendment right to access the information

and he cannot show a likelihood of success on the merits.

                                           VI

      The parties and the district court understandably focused primarily on the

likelihood that Wood’s First Amendment claim will succeed on the merits. But we

must also consider the other factors that comprise the preliminary injunction

analysis, in particular the likelihood of irreparable harm in the absence of

preliminary relief. See Winter, 555 U.S. at 20.

      No one doubts that Wood “has a strong interest in being executed in a

constitutional manner.” Beaty v. Brewer, 649 F.3d 1071, 1072 (9th Cir. 2011). But

the right asserted by Wood differs from the constitutional challenges often raised

by inmates facing execution. The First Amendment right of public access inheres

in all of the members of the public, and not just the inmate who has been sentenced

to death. See Cal. First Amendment Coal., 299 F.3d at 873 (“[T]he First

Amendment guarantees the public—and the press—a qualified right of access to

governmental proceedings.” (emphasis added)). The fact that Wood will soon be

executed absent judicial intervention does not necessarily mean that there will

likely be “irreparable harm in the absence of preliminary relief.” Winter, 555 U.S.
32
at 20. Wood’s claim is premised on the notion that society will have a richer

discourse about his execution if everyone is made aware of certain details, such as

the manufacturer of the drugs used and the qualifications of the executioners

employed. It is not self-evident that the First Amendment right will be irreparably

harmed if that information is not disclosed before Wood’s execution, but is instead

disclosed only if the view espoused by Wood ultimately prevails after the case is

fully litigated. Whatever benefit society derives from being able to discuss who

made the drug and who injected it would presumably still inure to the public if that

conversation occurred after Wood has been executed.

      Despite the impression offered by the substance of the briefs and opinions in

this case, this litigation is not really about the scope of the First Amendment right

of the public to access certain information pertaining to an execution. The

existence and scope of that right could be fully litigated by a member of the public

who feels he has been unconstitutionally deprived of the information at issue. See

Wellons, 2014 WL 2748316, at *6 (holding that the purported First Amendment

right of public access to information about the manufacturer of drugs used in an

execution and the identities of the executioners “turn[s] on the public’s, rather than

the individual’s, need to be informed so as to foster debate”).

      And, despite the impression offered by the majority’s disposition, this

                                          33
litigation is not even about staying Wood’s execution. Arizona now faces a

difficult choice. The State can continue to enforce its confidentiality statute and

refrain from executing Wood or anyone else until it prevails on the merits, as

seems quite likely. Or, the State can disclose the information required by the

majority and execute Wood, knowing that it might be impossible to obtain the

drugs necessary to carry out future lawful executions once the identity of the

manufacturer is no longer confidential. Either way, the First Amendment has been

co-opted as the latest tool in this court’s ongoing effort to bar the State from

lawfully imposing the death penalty.

                                       VII

      The decision to inflict the death penalty is a grave and solemn one that

deserves the most careful consideration of the public, the elected branches of

government, and the courts. We must be cognizant that a life is at stake. But we

cannot conflate the invocation of a constitutional right belonging to the public at-

large—such as the First Amendment right of public access to certain proceedings

and documents—with a policy judgment about if and when the death penalty ought

to be imposed. In so doing, we usurp the authority of the Arizona legislature and

disregard the instructions of the Supreme Court.

      The district court did not abuse its discretion when it denied Wood’s request

                                             34
for a preliminary injunction. I would affirm the district court’s judgment.

      I respectfully dissent.




                                         35